Citation Nr: 0002451	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals an injury 
to the left wrist.
 
2.  Entitlement to service connection for a cervical strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issues on appeal were remanded by the Board in November 
1997 for additional development and have since been returned 
for final appellate review.


FINDINGS OF FACT

1.  An injury to the left wrist has not been demonstrated 
during the veteran's period of service.  

2.  A cervical strain has not been demonstrated during the 
veteran's period of service.  

3.  An unappelaed October 1986 rating decision denied service 
connection for a right knee disability.

4.  Evidence received since the RO's October 1986 rating 
decision denying service connection for a right knee injury 
while new, does not bear directly and substantially on 
whether or not the veteran's right knee injury was incurred 
in or aggravated by service, or whether it was manifested 
within a year of discharge from service, and it is not so 
significant that it must be considered in order to decide the 
claim.





CONCLUSIONS OF LAW

1.  Residuals of an injury to the left wrist were not 
incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999). 

2.  A cervical strain was not incurred during service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

3.  The October 1986 RO decision, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4.  Evidence received since the October 1986 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a right knee disorder 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for residuals of an injury to the left 
wrist and for a strain of the cervical spine

A.  Factual Background

The veteran contends, in essence, that he injured his neck 
and left wrist as a result of an in-service motor vehicle 
accident, which occurred on the Panzer Kaserne, Boeblingen, 
Germany in 1984.  The veteran asserts that he was a passenger 
in a motor vehicle which went out of control, crashed, and 
that he was thrown forward such that his head smashed into 
the windshield and he lost consciousness.  

Service medical records include an enlistment examination 
report, dated in April 1981, which shows that the veteran's 
spine and musculoskeletal system were clinically evaluated as 
normal.  Treatment records reflect that on June 26, 1984, the 
veteran was admitted to the emergency room at the 5th General 
Hospital after having been involved in a motor vehicle 
accident, which occurred on the Panzer Kasnerne, Boeblingen, 
Germany.  According to the reports, the veteran was a 
passenger in the rear seat of a military motor vehicle which 
lost control, hit a tree, and the veteran was thrown against 
the back of the front seat.  After getting out of the motor 
vehicle, it was reported that the veteran lost consciousness.  
The reports associated with the in-service motor vehicle 
accident are negative for any clinical evidence of any trauma 
or injury to the left wrist.  

The day of the accident, the veteran denied having any neck 
pain (only pain in the back of the head).  X-rays of the 
cervical spine were negative.  There was no evidence of any 
neurological deficits.  On June 27th 1984, the veteran 
complained of slight neck stiffness.  However, reports, dated 
on June 28th 1984, are negative for any complaints of neck 
pain or cervical strain.  The veteran's separation 
examination report, dated in July 1985, shows that his spine 
and musculoskeletal system were clinically evaluated as 
normal.  On an accompanying report of medical history, there 
were no objective findings or subjective complaints with 
respect to the veteran's left wrist or cervical spine. 

Post-service VA and private medical reports, dating from 1985 
to 1996, reflect that the first clinical evidence concerning 
the veteran's cervical spine and left wrist was not until the 
1990's.  In September 1991, the veteran was seen at the 
Family Chiropractic Clinic in Brainard, Minnesota, with 
complaints of neck pain for the previous one and a half 
weeks.  In June 1992, a diagnosis of cervical subluxation was 
entered.  These reports are negative for any reference to an 
in-service motor vehicle accident.  

In April 1995, the veteran was seen at a VA outpatient clinic 
and complained of bilateral hand pain which had increased 
over the previous months.  He related that he had aching and 
stiffness in the wrists, metacarpophalangeal joints, proximal 
and distal interphalangeal joints (it was noted that the 
aching and stiffness was greater in the proximal 
interphalangeal joints).  The examiner noted that there was 
diffuse swelling in the proximal interphalangeal joints.  The 
veteran reported that he did not have any morning stiffness, 
but that he had occasional warmth and mild waxing and waning.  
He related that he took over the counter medication, which 
provided minimal relief.  The examiner noted that the veteran 
had other joint pains (i.e., knees) after being involved in 
an in-service trauma.  

An examination of both wrists by VA in April 1995 revealed 
tenderness and effusion with mild diffuse (fusiform) swelling 
in the proximal interphalangeal joints.  There was tenderness 
in the metacarpophalangeal joints and proximal and distal 
interphalangeal joints, bilaterally.  There was no evidence 
of any synovitis, warmth or effusion.  The examiner indicated 
that the veteran's symptoms were not characteristic of 
rheumatoid arthritis, gout or other inflammatory arthritis, 
but were more consistent with osteoarthritis.  The assessment 
of the examiner was hand/wrist joint pain. 

In May 1995, the veteran returned to the VA clinic for a 
follow-up visit and complained of bilateral hand pain and 
stiffness.  He reported having morning stiffness in both 
hands and pain in his wrists, metacarpophalangeal joints and 
proximal interphalangeal joints.  The veteran was diagnosed 
as having hand pain.  The examiner noted that the veteran 
might have had early rheumatoid arthritis (it was noted that 
the veteran's father had rheumatoid arthritis), but that such 
determination could not be proven at that time.  The veteran 
was scheduled to be seen in six weeks.  

During an August 1995 general medical VA examination, the 
veteran complained of daily swelling in his fingers, hands 
and wrists.  The examiner reported that the veteran had 
injured his neck as a result of an in-service motor vehicle 
accident in 1983.  The veteran related that at times, he had 
kinks in the base of his neck.  The examiner noted that there 
was a family history of rheumatoid arthritis.  Examinations 
of the cervical spine and left wrist were essentially normal 
(there was some fusiform contour in the proximal 
interphalangeal joints, but the examiner found it difficult 
to evaluate at that time).  An X-ray of the cervical spine 
was normal.  An X-ray of the left wrist revealed a suggestion 
of scapholunate dissociation.  It was noted that a clenched 
fist view of the wrist might have demonstrated an abnormal 
space between the scaphoid and lunate.  There was minor 
negative ulnar variances as well.  Assessments of post-
traumatic intermittent cervical strain (normal physical 
examination) and post-traumatic left wrist injury without 
objective residuals were entered by the examiner.  The 
examiner further noted that there were some definite 
functional components to the veteran's presentation with 
physical findings which did not correlate.  His impression 
was that the veteran had some "job issues," and that 
evidence of arthritis was not supported by either physical 
findings or a review of the claims file. 

An August 1995 VA neurological examination report reflects 
that the veteran reported having been involved in a motor 
vehicle accident during service in Germany and that he 
injured his left wrist.  During the examination, the veteran 
denied having any back pain or radicular type symptoms in the 
upper extremities.  It was recommended by the examiner that 
since the neurologic examination was significant for 
hyperreflexia throughout, cervical spine X-rays should be 
performed in order to rule out any bone spur or other 
cervical spine dislocation.  A diagnosis with respect to the 
veteran's left wrist and/or cervical spine was not entered at 
that time. 

Medical reports, submitted by St. Joseph's Medical Center, 
Brainerd, Minnesota, dated in November 1995, reflect that the 
veteran was admitted to the emergency room with complaints of 
neck pain.  At admission, the veteran reported that during 
service, he had been involved in a severe motor vehicle 
accident in which his head went through the windshield and he 
fractured both of his knees and hands, and sustained injuries 
to his head and neck.  It was noted by the examiner that on 
the morning of admission, the veteran had blacked out in the 
shower, fell backward and had lost consciousness for about 
two minutes.  The veteran reported having a stiff neck and 
that he thought it was related to his complaints of 
headaches.  An assessment of cephalalgia and myalgia, 
musculoskeletal headache was entered by the examining 
physician. 

A review of VA neurological, orthopedic and spine examination 
reports, dated in August 1996, reflect that the veteran 
reported having struck his head on the windshield during a 
motor vehicle accident in 1984 and that he sustained injuries 
to his head and neck.  Diagnoses of status-post severe 
contusions of the left wrist with residual pain and "status-
post cervical spine injury in motor vehicle accident with 
residual pain and stiffness" were entered by the examining 
physicians.

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for residuals of 
an injury to the left wrist and a cervical strain are 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107.  The Board is satisfied that all evidence 
necessary for an equitable disposition of the appeal has been 
obtained and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The Board notes that 
if a disorder is a specified chronic disease, service 
connection may be granted if it is manifested to a degree of 
10 percent within the presumptive period following separation 
from service; the presumptive period for arthritis is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

While the Board observes the veteran's assertions that he 
currently has residuals of an injury to the left wrist and a 
cervical strain as a result of an in-service motor vehicle 
accident, these contentions are unsubstantiated by clinical 
evidence contemporaneous with the accident.  In this regard, 
a thorough review of service medical records, to include 
emergency treatment reports associated with the in-service 
motor vehicle accident, are negative for any subjective 
complaints or objective findings of any trauma to the left 
wrist and/or cervical spine.  While these reports reflect 
that the veteran complained of slight neck stiffness the day 
after the motor vehicle accident, an X-ray of the cervical 
spine was negative.  In fact, the remainder of the service 
medical records, to include a July 1985 separation 
examination report are devoid of any clinical findings with 
respect to either the left wrist or the cervical spine.  
Indeed, at separation, the veteran's spine and 
musculoskeletal system were clinically evaluated as normal, 
and on an accompanying report of medical history, there were 
no objective findings or subjective complaints with respect 
to the left wrist or cervical spine.  The first indication of 
left wrist or cervical spine complaints post service occurs 
in 1991 when the veteran complained of neck pain and in 1995 
when he reported having hand pain with aching and stiffness 
in the wrists.  This to too remote in time to reasonably be 
related to service.  

While the Board acknowledges that the veteran has been 
diagnosed by several VA physicians as having status-post 
severe contusions of the left wrist and cervical spine as a 
result of the in-service motor vehicle accident, these 
opinions were based on a history provided by the veteran 
which, as noted in the preceding paragraph, is clearly 
unsupported by clinical evidence contemporaneous with the in-
service motor vehicle accident.  Therefore, the Board is not 
bound to accept these opinions.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of an 
injury to the left wrist and for a strain of the cervical 
spine.  Accordingly, the Board is of the opinion that service 
connection for both of the claimed disorders is denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


II.  New and Material Evidence 

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the St. Paul, Minnesota VARO initially denied 
service connection for a right knee disorder in an October 
1986 decision on the basis that such disability had 
preexisted service.  The veteran was informed of this 
decision that same month.  The Board observes that, in the 
subsequent year, the veteran made no submissions to the RO 
that could be interpreted as a valid Notice of Disagreement 
under 38 C.F.R.§ 20.201 (1999).  In May 1995, the veteran 
sought to reopen his claim for service connection for a right 
knee disorder.  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the October 1986 RO decision.  As such, this 
decision is final.  See 38 U.S.C.A. § 7105(c).

Evidence that was of record at the time of the RO's October 
1986 rating decision denying service connection for a right 
knee disorder were the veteran's service medical records, a 
September 1985 VA outpatient report and an August 1986 VA 
examination report. 

Service medical records available at the time of the RO's 
October 1986 rating decision reveal that during an April 1981 
enlistment examination, the examiner noted that the veteran 
had a scar on the right shin.  On a contemporaneous report of 
medical history, the veteran denied having a "trick" or 
locked knee.  In June 1984, it was reported that the veteran 
had been involved in a motor vehicle accident and that he had 
suffered a fracture of the left patella.  However, these 
records are devoid of an injury to the right knee.  At a July 
1985 examination for discharge, the veteran's musculoskeletal 
system was found to have been clinically normal.  It was 
reported by the examiner that the veteran had an eleven-
centimeter scar over the right knee and tibia.  On a 
contemporaneous Report of Medical History, the veteran denied 
having a "trick" or locked knee, but reported that he had 
been hospitalized at the 5th General Hospital in Stuttgart, 
Germany (spelling as provided by the veteran) and that he had 
broken his "knee."  It was noted by the examining physician 
that the veteran had fractured his left kneecap. 

A September 1985 VA outpatient report is negative for any 
subjective complaints or objective findings relating to the 
right knee. 

During an August 1986 VA examination, the veteran reported 
that he had pain and numbness in his knees and that they 
ached as a result of an in-service motor vehicle accident in 
June 1984.  An X-ray of the right knee was negative.  A 
diagnosis with respect to the right knee was not entered at 
that time. 

Evidence received since the October 1986 rating decision, 
denying service connection for a right knee disorder, were 
medical reports, dating from September 1991 to July 1992, 
submitted by the Family Chiropractic Center, Brainerd, 
Minnesota, VA outpatient reports, dating from March 1991 to 
June 1995, VA general medical and neurological examination 
reports, dated in August 1995, medical reports, submitted by 
the St. Joseph's Medical Center, Brainerd, Minnesota, dated 
in November 1995, VA outpatient reports, dating from April 
1995 to May 1996, VA orthopedic and neurological examination 
reports, dated in August 1996, and additional service medical 
records, received by the RO in February 1998.

Medical reports, submitted by the Family Chiropractic Center, 
Brainerd, Minnesota, dating from September 1991 to July 1992, 
reflect that in June 1992, the veteran gave a history of 
having broken both kneecaps.  The remainder of the reports 
are negative for any clinical findings concerning the right 
knee.

VA outpatient reports, dating from March 1991 to June 1995, 
reflect that in early April 1995, the veteran was contacted 
by VA at his home.  At that time, the veteran reported having 
sustained a traumatic injury to his knees and that in 1985, 
he was told by VA that he would need surgery.  The veteran 
reported having pain when he "was on the stairs."  He 
expressed concerns about the possibility of having developed 
rheumatoid arthritis.  The veteran was instructed to report 
for X-rays of the knees and for a follow-up visit.  When seen 
for a follow-up visit on April 21, 1995, the veteran 
complained of knee pain since "trauma in service."  X-rays 
of the knees were negative.  In May 1995, the examiner 
reported that the veteran had symptoms consistent with 
patellofemoral syndrome as a result of a motor vehicle 
accident in which the veteran jammed his "knee" against the 
dashboard.  The assessment of the examiner was patellofemoral 
pain.  

During an August 1995 VA general medical examination, the 
veteran complained that the pain in his knees had become 
constant and that it had increased.  The examiner reported 
that the veteran had fractured his left patella during an in-
service motor vehicle accident in 1983, that it had been 
placed in a cylinder cast for six weeks and that the veteran 
had undergone one year of physical therapy.  The veteran 
complained of arthritis in the left knee.  A diagnosis with 
respect to the right knee was not entered at that time. 

An August 1995 VA neurological examination report reflects 
that the veteran reported having injured both knees during an 
in-service motor vehicle accident.  The veteran related that 
he was hospitalized for his knees.  He reported having 
"problems" with his knees.  An examination of the lower 
extremities was essentially normal.  The veteran's gait was 
intact.  He was able to walk on his toes and heels and tandem 
walk.  A diagnosis with respect to the right knee was not 
entered. 

Medical reports, submitted by St. Joseph's Medical Center, 
Brainerd, Minnesota, dated in November 1995, reflect that the 
veteran was admitted for neck pain.  However, during the 
admission, the veteran reported that he had fractured both 
knees during an in-service motor vehicle accident.  The 
remainder of the medical reports are negative for any 
subjective complaints or objective findings with respect to 
the right knee. 

VA outpatient reports, dating from April 1995 to May 1996, 
contain some duplicate copies of medical evidence discussed 
in the preceding paragraphs.  In December 1995, the veteran 
complained of painful knees as a result of a fractured 
patella "B/L."  The assessment of the examiner was 
osteoarthritis of knees "B/L."  In May 1996, the veteran 
complained of bilateral knee pain, with the left being 
greater than the right.  It was reported by the examiner that 
the veteran had fractured his left patella in a military 
motor vehicle accident nine years previously.  When seen by a 
podiatrist a few days later, a diagnosis of genu valgus 
secondary to knee trauma, bilaterally, was entered.  

During VA orthopedic and neurological examinations, conducted 
in August 1996, the veteran reported having been involved in 
a motor vehicle accident in which he struck his head on the 
windshield and injured his knees.  A diagnosis of status-post 
severe contusions of both knees was entered by the VA 
orthopedic physician. 

Additional service medical records, received by the RO in 
February 1998, reflect that the veteran had been involved in 
a motor vehicle accident on July 26, 1984 and that he had 
received treatment at the emergency room at the 5th General 
Hospital.  These treatment reports are entirely negative for 
any subjective complaints, objective findings or trauma to 
the right knee.  The recently acquired service medical 
records are duplicative or cumulative of evidence previously 
considered.  This evidence is not new and material. 38 C.F.R. 
§ 3.156(a).

The appellant contends that he has acquired a right knee 
disorder as a result of an in-service motor vehicle accident 
in 1984.  Significantly, however, after carefully considering 
the evidence submitted since the last final RO decision in 
October 1986, in light of evidence previously available, the 
Board is compelled to find that, while it may be new, it is 
not material.  In this regard, while a VA examiner rendered a 
diagnosis of status-post severe contusions of both knees 
during an August 1996 VA orthopedic examination, that 
diagnosis was based on the veteran's own report, and the 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  

In this case, the newly submitted clinical reports which are 
contemporaneous with the in-service motor vehicle accident 
contradict the veteran's assertions in that they are entirely 
negative for any subjective complaints, objective findings or 
trauma to the right knee.  Therefore, as this newly submitted 
evidence clearly contradicts the veteran's assertions that he 
sustained an injury to the right knee as a result of an in-
service motor vehicle accident and does not show that any 
preexisting right knee disability was aggravated during 
service or that he developed arthritis of the right knee to a 
compensable degree within a year of discharge from service, 
the evidence since the December 1986 RO rating decision is 
not so significant that it must be considered in order to 
fairly decide the issue whether the appellant's current 
disability was incurred or aggravated in service.  Hence, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied.

In reaching this decision the Board acknowledges that the 
veteran has maintained that he currently has a right knee 
disorder which was acquired as a result of an in-service 
motor vehicle accident during service.  The appellant, 
however, as a lay person is not competent to offer an opinion 
concerning the etiology of any current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, his opinion is 
insufficient to reopen this claim.  Thus, the benefit sought 
on appeal is denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the appellant of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for residuals of an injury to the left 
wrist is denied.

Service connection for a cervical strain is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

